per curiam:
Una vez más nos vemos precisados a ejercer nuestra facultad disciplinaria contra un integrante de la clase togada por incumplir con los requisitos y requeri-mientos de la Oficina de Inspección de Notarías (ODIN) y *602por desatender las Órdenes de este Tribunal. Por los fun-damentos que enunciamos a continuación, se ordena la suspensión inmediata e indefinida de la Leda. Anabely Ba-retty Torres (licenciada Baretty Torres) del ejercicio de la abogacía. Veamos los antecedentes fácticos que sostienen nuestro dictamen.
HH
La licenciada Baretty Torres fue admitida al ejercicio de la abogacía el 25 de enero de 2000. Asimismo, el 2 de marzo de 2000 prestó juramento para ejercer el notariado en nuestra jurisdicción.
El 12 de mayo de 2015, el Director de la ODIN, Ledo. Manuel E. Ávila de Jesús, nos remitió un Informe Especial. En este nos informó que el 10 de diciembre de 2014, y reenviada el 9 de enero de 2015, le remitió una comunicación a la licenciada Baretty Torres expresándole que adeudaba a la ODIN un total de (16) dieciséis Indices de Actividad Notarial correspondientes a los meses si-guientes: diciembre de 2012; enero a marzo, junio a agosto, noviembre y diciembre de 2013; abril a octubre de 2014. A su vez, se le indicó que no había presentado los Informes Estadísticos de Actividad Notarial Anual para 2012 y 2013.(1)
De la misiva se desprende los esfuerzos realizados por la ODIN para que la licenciada Baretty Torres cumpliera con sus responsabilidades. Así el 24 de marzo de 2015, la Unidad de Informes Notariales de la ODIN le cursó una comunicación vía correo electrónico a la licenciada Baretty Torres. En esta se le señaló a la licenciada Baretty Torres que se había tratado de conseguir mediante llamada tele-*603fónica sin resultados positivos. Se le señaló su incumpli-miento con la presentación de índices de Actividad Notarial Mensual y se le notificó que adeudaba, además, aquellos que debieron haberse presentado en noviembre y diciembre de 2014, así como en enero y febrero de 2015. Se le informó, además, que debía el Informe de Actividad Notarial Anual para 2014. La licenciada Baretty Torres no contestó este requerimiento.
Por su parte, la Unidad de Asuntos No Contenciosos de la ODIN le informó al Director de la ODIN que no surgía de los archivos que la licenciada Baretty Torres tuviera vigente la Fianza Notarial requerida por ley. La última confirmación de pago de la letrada con esa obligación se relaciona a la Fianza Notarial prestada para el periodo de 7 de febrero de 2013 a 7 de febrero de 2014, la cual había sido cancelada por la compañía Universal Insurance, Co., conforme surgía de una comunicación de 7 de febrero de 2014.
En la misiva cursada a la licenciada Baretty Torres se desprende que la ODIN la orientó sobre la gravedad de la conducta desplegada así como las consecuencias disciplina-rias que acarreaba tal incumplimiento. La ODIN le conce-dió un último término a la licenciada Baretty Torres para rendir los documentos adeudados. La carta finalizaba con la advertencia de que la ODIN podría acudir a este Tribunal en caso de incumplimiento. La correspondencia fue re-cibida por la licenciada Baretty Torres el 13 de enero de 2015 en Tampa, Florida.
Así las cosas, y referido el asunto a nuestra atención, el 29 de mayo de 2015 emitimos una Resolución en la cual le concedimos un término de veinte (20) días a la licenciada Baretty Torres para que se expresara sobre el Informe Especial. En esta le apercibimos a la licenciada Baretty Torres de que su incumplimiento con los términos de la Resolución conllevaría sanciones severas, incluyendo su suspensión inmediata del ejercicio de la abogacía. Ese tér-mino venció sin que la letrada compareciera. Así las cosas, *604el 28 de julio de 2015 compareció nuevamente el Director de la ODIN, esta vez para notificar el incumplimiento de la notaría con nuestra Resolución de 29 de mayo de 2015. Por ello, le concedimos a la licenciada Baretty Torres un término de veinte (20) días para que mostrara causa por la cual no debía ser suspendida del ejercicio de la abogacía. No obs-tante, la licenciada Baretty Torres no ha comparecido.
Pasemos a exponer la normativa aplicable a esta rela-ción de hechos.
II
El Canon 9 del Código de Ética Profesional, 4 LPRAAp. IX, dispone que todo abogado deberá observar hacia los tribunales una conducta que se caracterice por el mayor respeto y diligencia. La naturaleza de la función de abogado requiere de una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente cuando se trata de procedimientos sobre su conducta profesional. In re Bello Rivera, 192 DPR 812 (2015); In re Pacheco Pacheco, 192 DPR 553 (2015).
Además, reiteradamente hemos señalado que desatender las órdenes judiciales constituye un serio agravio a la autoridad de los tribunales e infringe el Canon 9, supra. In re Bello Rivera, supra; In re De Jesús Román, 192 DPR 799 (2015). Asimismo, hemos advertido que procede la sus-pensión del ejercicio de la profesión cuando un abogado no atiende con diligencia nuestros requerimientos y se muestra indiferente ante nuestros apercibimientos de imponerle sanciones disciplinarias. “Idéntica consecuencia supone el incumplir con los requerimientos de entidades a las cuales le hemos delegado alguna función en las tareas de regular el ejercicio de la profesión, como lo son la Oficina de la Procuradora General, la Oficina de Inspección de Notarías y la Junta del [Programa de Educación Jurídica Continua]”. In re Ezratty Samo et al., 2016 TSPR 19, *605pags. 8—9, 194 DPR 960. (2016). Por ello, ignorar los reque-rimientos de estas entidades constituye por sí mismo una falta ética que conlleva la imposición de sanciones discipli-narias severas. íd.
Asimismo, la práctica de la notaría requiere el mayor celo en el cumplimiento de los deberes que le im-pone la ley y el ordenamiento ético. Por lo tanto, un notario no puede cruzarse de brazos ante los señalamientos y re-querimientos de la ODIN.
Por otra parte, la Regla 9(j) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, dispone que todos los abogados tienen “la obligación de mantener actualizados sus datos y realizar cualquier cambio en la información que consta en el Registro Único [de Abogados y Abogadas (RUA)]”. Entre otras cosas, el incumplimiento con este deber obstaculiza el ejercicio de nuestra jurisdicción disciplinaria. Por lo tanto, el mero incumplimiento de lo anterior también podrá conllevar la imposición de sanciones disciplinarias. In re Ezratty Samo et als., supra; In re Sitiriche Torres, 192 DPR 777 (2015).
III
Según relatáramos, la licenciada Baretty Torres no ha cumplido con los requisitos del ejercicio de la notaría ni con nuestros requerimientos. Aun cuando se le apercibió a la licenciada Baretty Torres de que podrían imponérsele san-ciones disciplinarias severas, de no responder oportunamente a nuestros requerimientos, esta ha hecho caso omiso. Tampoco ha actualizado su dirección postal y física en la base de datos del RUA, conforme lo exige la Regla 9(j) del Reglamento de este Tribunal, supra.
La actitud de indiferencia y despreocupación de la licenciada Baretty Torres ante sus obligaciones y más aún ante los requerimientos de la ODIN y de este Tribunal es totalmente inaceptable. Su proceder es de dejadez y menospre*606ció hada la autoridad de esta Curia y esa conducta es incompatible con el ejercicio de la profesión.
Así, en vista del craso incumplimiento de la letrada con los requisitos que impone la Ley Notarial de Puerto Rico y las Órdenes de este Tribunal, decretamos su suspensión in-mediata e indefinida del ejercicio de la abogacía. En conse-cuencia, se le impone el deber de notificar a todos sus clien-tes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar inmediatamente de su suspensión a los foros judiciales y administrativos en los que tenga algún caso pendiente. Asimismo, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del tér-mino de treinta (30) días a partir de la notificación de esta Opinión ’’per curiam” y Sentencia.

Por último, el Alguacil de este Tribunal deberá gestionar la incautación de la obra y el sello notarial de la licenciada Baretty Torres y entregarla a la Oficina del Director de Ins-pección de Notarías para la correspondiente investigación e informe.


Se dictará Sentencia de conformidad.

El Juez Asociado Señor Rivera García no intervino.

 Nos indica el Ledo. Manuel E. Ávila de Jesús que la carta fue notificada originalmente a una dirección que obraba en el Registro Único de Abogados y Abo-gadas (RUA). No obstante, la Oficina de Inspección de Notarías (ODIN) confirmó que la dirección oficial de la notaría es en Tampa, Florida, por lo que renvió la comuni-cación nuevamente. La primera comunicación enviada fue devuelta por el Sistema Federal de Correo Postal como “No Reclamada” (“Unclaimed”).